                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                                No. 5:20-cv-00706~D


  muL LABS, INC.,

                       Plaintiff,                  ORDER GRANTING MOTION FOR
                                                   ENTRY OF DEFAULT ruDGMENT
  V.
                                                   AND PERMANENT INruNCTION
  LBC RAMSEY, LLC and RAMSEY 24                    AGAINST DEFENDANTS LBC
  FOOD MART, INC.,                                 RAMSEY, LLC AND RAMSEY 24
                                                   FOOD MART, INC.
                       Defendant.


       This action commenced on December 31, 2020 by the filing of the Complaint. The

Summons and Complaint were properly served on the defendants LBC Ramsey, LLC, a North

Carolina limited liability company, and Ramsey 24 Food Mart, Inc., a North Carolina

corporation, on January 12, 2021. Because neither LBC Ramsey, LLC nor Ramsey 24 Food

Mart, Inc. responded to the Complaint and the time for answering the Complaint expired, the

Clerk of Court entered default as to LBC Ramsey, LLC and Ramsey 24 Food Mart, Inc. on June

15, 2021. It is therefore:

        ORDERED, ADJUDGED, AND DECREED: That plaintiff JUUL Labs, Inc. have

judgment against LBC Ramsey, LLC in the amount of $300,000.00 for statutory damages

pursuant to the Lanham Act for willful infringement and counterfeiting of JUUL Labs, Inc.' s

trademarks identified by Registration Numbers 4,818,664, 4,898,257, and 5,918,490 at the

United States Patent and Trademark Office, and with an award of post-judgment interest to

accrue on said monetary award at the relevant statutory rate;

        ORDERED, ADJUDGED, AND DECREED: That plaintiff ruUL Labs, Inc. have

judgment against Ramsey 24 Food Mart, In,_c. in the amount of$300,000.00 for statutory

damages pursuant to the Lanham Act for willful infringement and counterfeiting of ruUL Labs,



                                                - l_



         Case 5:20-cv-00706-D Document 15 Filed 09/15/21 Page 1 of 2
Inc.'s trademarks identified by Registration Numbers 4,818,664, 4,898,257, and 5,918,490 at the

United States Patent and Trademark Office, and with an award of post-judgment interest to

accrue on said monetary award at the relevant statutory rate; and

       ORDERED, ADJUDGED, AND DECREED: That LBC Ramsey, LLC and Ramsey 24

Food Mart, Inc. and their respective agents, servants, employees, and representatives and all

persons in active concert and participation with them, are hereby permanently ENJOINED AND

RESTRAINED from:

           (i) engaging or continuing to engage in the infringing, unlawful, unfair, or fraudulent

               business acts or practices relating to any trademarks owned by JUUL Labs, Inc.,

               including the marketing, sale, distribution, and/or other dealing in any non-

               genuine JUUL products, including fake counterfeit products or unauthorized grey-

               market products;

           (ii) using without permission any mark or other intellectual property right of JUUL

               Labs, Inc.;

           (iii) acting to infringe trademarks owned by plaintiff JUUL Labs, Inc.;

           (iv) falsely designating the origin of any product to be from JUUL Labs, Inc.;

           (v) engaging in unfair competition with JUUL Labs, Inc.; or

           (vi) acting in any other manner to derogate JUUL Labs, Inc.'s intellectual property

               rights.

SO ORDERED. This IS° day of September 2021.




                                             J ~S C. DEVER III
                                             UNITED STATES DISTRICT JUDGE




         Case 5:20-cv-00706-D Document 15 Filed 09/15/21 Page 2 of 2
